Kellogg, P. J.:
The injured employee was at work for the village by the month. He was employed as street commissioner and policeman. He looked after the streets, the lights and the engine house, “ the water, the electric poles, everything that was contained in the corporation.” He describes the accident as follows: “I was going to get some lead from the depot. The truckman was going down and I saw him and I got on the sleigh. When I got off the sleigh to go over to the depot my foot caught in the sleigh and threw me. When he was coming back to the depot he was going to stop and get the lead. * * * I was going to use it on water pipe.” The accident happened, on January 8, 1917, “ at the road that goes to the depot. He was going up the hill and I was to stop him when he came back to get the goods.”
The truckman evidently was going up the hill beyond the road leading to the depot. He was not en route for the depot when the accident occurred, but when he returned from the trip which he was making for himself or another, he was to leave the main road upon a signal from the claimant and go to the depot. The accident happened when the claimant was getting off the truck at the juncture of the main road and the road leading to the depot. The distance from where the claimant got on the truck to the depot was about three village blocks. Apparently the truckman was not in the service of the village when the accident happened. The claimant was riding for his own convenience and the truck-man was to be employed in bringing the lead from the depot if the claimant signaled him.
It cannot be said that the village was engaged in operating a vehicle, or that the claimant received his injury while engaged in an employment declared hazardous by the Workmen’s Compensation Law. The risks he was subjected to were the ordinary risks which any person assumed in riding with a truckman. The fact that the claimant at times was acting as street commissioner and at other times was engaged *734in fixing the water works or the electric light appliances does not change the situation. (Matter of Glatzl v. Stumpp, 220 N. Y. 71; Matter of Gleisner v. Gross & Herbener, 170 App. Div. 37; Wincheski v. Morris, 179 id. 600; 166 N. Y. Supp. 873.)
The award should, therefore, be reversed and the claim dismissed.
All concurred.
Award reversed and claim dismissed.